Order and judgment (one paper), Supreme Court, New York County (Joan A. Madden, J), entered March 18, 2004, which denied the petition challenging respondent’s denial of his application for release on parole, unanimously affirmed, without costs.
Petitioner did not demonstrate that respondent failed to consider the factors enumerated in Executive Law § 259-i (2) (c) (A) or afforded any of those factors excessive weight (see Matter of Ramirez v New York State Div. of Parole, 309 AD2d 574 [2003]). Respondent properly took into account the extremely serious nature of petitioner’s crimes (id.), which was not outweighed by his apparently exemplary record of accomplishments while incarcerated (Matter of Garcia v New York State Div. of Parole, 239 AD2d 235, 240 [1997]; People ex rel. Herbert v New York State Bd. of Parole, 97 AD2d 128, 133 [1983]). Concur—Saxe, J.P., Friedman, Nardelli, Gonzalez and Catterson, JJ.